Citation Nr: 1229912	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-01 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for alcohol abuse.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1981 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In February 2007, the RO denied service connection for alcohol abuse, a lower back condition, and PTSD.  The RO denied service connection for anxiety and depression in July 2009.  The issues have been modified as reflected on the first page of this decision, to incorporate all the possible psychiatric disabilities into one claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in June 2012, but did not appear at the hearing.  Review of the hearing notice letter indicates, however, that the wrong zip code was used in the letter, which suggests that the Veteran never received notice of the hearing.

Thus, the Veteran should be scheduled for another Travel Board hearing, pursuant to 38 C.F.R. § 20.700 (2011), ensuring that the correct address is used. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available Travel Board hearing at the RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.  Ensure that the Veteran's latest address of record is correct on the hearing notice letter.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


